DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the casing" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “casing” will be interpreted as --housing--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasezawa et al. (U.S. PGPub 2009/0065178, cited in IDS).
Claim 12: Kasezawa et al. discloses a method of manufacturing an evaporator (e.g. generally in Figs. 2-7 and especially the embodiment of Fig. 29, noting that the term “evaporator” does not necessarily limit the structure of the product made by the claimed method), comprising: forming a first heat dissipation structure having a plurality of first flow passages (e.g. left-most flat tube bundle 20/B1 in Fig. 29; paragraph 240); forming a housing (10/30) having a chamber (evident in Fig. 7), a first opening (31a) and a second opening (31b); and disposing the first heat dissipation structure in the chamber (Fig. 4) such that the chamber is configured to enable a flow of fluid between the first opening and the second opening via the first flow passages (e.g. flow arrows in Fig. 29). 
Claim 13: The chamber has a first evaporation zone and a second evaporation zone, the first and second evaporation zones being arranged on respective sides of the chamber, the first heat dissipation structure spanning the first evaporation zone and the second evaporation zone (the claimed “evaporation zones” can be any two arbitrary sides of the chamber, for example upper and lower sides as shown in Fig. 29). 
Claim 14: Kasezawa further discloses forming a second heat dissipation structure (e.g. the middle or right-most bundles 20/B1 in Fig. 29), the second heat dissipation structure having a plurality of second flow passages (paragraph 240), wherein the second heat dissipation structure is disposed in the chamber such that the fluid is adapted to flow sequentially through the first flow passages and the second flow passages (i.e. left-to-right in Fig. 29). 
Claim 17: Kasezawa further discloses providing a cover (30) on the casing after the first heat dissipation structure is disposed in the chamber (this would be required as the heat dissipation structure would not be able to be placed within the chamber with the cover on the housing). 
Claim 18: The step of disposing the first heat dissipation structure in the chamber includes welding and bonding the first heat dissipation structure to the housing (e.g. paragraph 145 - noting that a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa et al. in view of Mongia et al. (U.S. Patent 7,203,064, cited in IDS).
Kasezawa et al. discloses a method substantially as claimed except for wherein a cross-sectional area of the first flow passages is smaller than a cross-sectional area of the second flow passages. However, Mongia et al. teaches a similar device wherein a cross-sectional area of the first flow passages (140, section 210/310) is smaller than a cross-sectional area of the second flow passages (section 220/320/330 - see Figs. 2-3 and column 2, lines 23-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a cross-sectional area of the first flow passages smaller than a cross-sectional area of the second flow passages in order to have influenced fluid flow over the length of the passages for balancing heat removal and pressure drop.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa et al. in view of Chen (U.S. PGPub 2010/0018669, cited in IDS) and Yoshikawa et al. (U.S. PGPub 2011/0192574, cited in IDS).
Kasezawa et al. discloses that the passages are metal (paragraph 143), but not wherein the step of forming the first heat dissipation structure includes: forging a metal to form a plurality of C-shaped structural members; arranging the structural members side by side with each other so that a given one of the first flow passages is formed between any two adjacent C-shaped structural members. However, Chen teaches a heat dissipation structure made from a plurality of C-shaped structural members (31, comprising main body 310 and flanges 312/313) and arranging the structural members side by side with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPubs 2017/0271240, 2017/0025326, 2015/0021756, 2012/0097382, and 2008/0029260 provide additional examples of heat exchangers having housings with inlets and outlets and heat dissipation structures therein.
U.S. PGPubs 2008/0302506, 2005/0259398, 2004/0200609, and 2009/0183863 and U.S. Patents 8553415, 7370692, 7140423, 6842342, and 4009752 teach C-shaped fins forming rectangular flow passage arrays.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726